t c memo united_states tax_court ronald and sue m leschke petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps were liable for income_tax deficiencies based on the disallowance of amounts claimed as business_expense deductions by an s_corporation wholly owned by p husband held amounts used to purchase gift certificates for corporate customers are deductible only to the extent of the dollar_figure limitation set forth in sec_274 i r c held further sums paid for gift nut baskets given to employees are fully deductible pursuant to the language of sec_102 and sec_274 i r c held further dollar_figure bills given to employees as christmas bonuses are fully deductible as compensation richard a frederick for petitioners christa a gruber and mark j miller for respondent memorandum opinion nims judge respondent determined federal_income_tax deficiencies for petitioners’ and taxable years in the amounts of dollar_figure and dollar_figure respectively the deficiencies are attributable in part to adjustments in the taxable_income reported by r j transport inc r j an s_corporation wholly owned by petitioner ronald leschke after concessions this court is asked to decide whether and to what extent the following expenditures made by r j are deductible as business_expenses amounts used to purchase gift certificates given to corporate customers of ré d amounts paid for gift nut baskets given to employees of r j and dollar_figure bills given to employees of r j as christmas bonuses unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioners resided in manitowoc wisconsin during the years at issue petitioner ronald leschke was the president and sole owner of r j a small trucking company operating out of manitowoc wisconsin r j had in place at all relevant times an election to be treated under subchapter_s of the internal_revenue_code which provides for the passthrough and taxation to shareholders of corporate income see sec_1366 three types of deductions claimed by r j for the years and the disallowance of which would lead to a corresponding increase in petitioners’ taxable_income form the subject of this litigation gift certificates in r j paid dollar_figure to towsley inc for gift certificates each gift certificate was priced at dollar_figure and entitled the recipient to select merchandise from a catalog enclosed with the certificate included among the wide variety of potential choices available through the catalog were telephones stereos cameras clocks luggage and kitchen appliances the gift certificates were given by r j as promotional items to corporate customers with each such customer receiving either one or two certificates r j deducted dollar_figure for the gift - certificates as an advertising expense on its u s income_tax return for an s_corporation form_1120s although the record reflects corporate recipients for gift certificates one certificate was apparently omitted by r j in calculating the claimed deduction upon subsequent examination respondent allowed a deduction of dollar_figure per gift certificate for a total of dollar_figure and disallowed the balance gift nut baskets during each of the years and r j gave gift nut baskets to nonemployees and employees as promotional christmas gifts the baskets for each year were purchased at a cost of dollar_figure apiece for a total of dollar_figure with respect to the baskets given in r j paid dollar_figure of the purchase_price in and deducted such amount in that year as an administrative expense the remaining portion of the price dollar_figure was paid and deducted in designated as an advertising expense with respect to the baskets given in the full dollar_figure was both paid and deducted as an administrative expense in that year pursuant to the above-mentioned examination respondent allowed for the year a deduction of dollar_figure per gift_for only the baskets given to nonemployees for a deduction of dollar_figure per gift was allowed for all baskets any additional_amounts claimed were disallowed christmas bonuses in r j distributed christmas bonuses in the form of one dollar_figure bill to each of employees the dollar_figure expended in this manner was deducted by r j in as an administrative expense and was not included in the wages of the recipients this deduction was disallowed in full by respondent discussion i general rules deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry see 308_us_488 an expense is necessary if it 1s appropriate and helpful for the development of the business see 320_us_467 in addition to the above criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a - - deduction to be allowable among items within the purview of sec_274 are traveling expenses entertainment_expenses any expense for gifts and expenses with respect to listed_property as defined in sec_280f sec_274 accordingly no deduction is allowed for gifts unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the date and description of the gift the business_purpose of the expense and the business relationship to the person receiving the gift id moreover the available deduction for even a properly substantiated business gift may be further limited if the gift is of a type subject_to the provisions of sec_274 set forth in relevant part below sec_274 gifts -- limitation --no deduction shall be allowed under sec_162 or sec_212 for any expense for gifts made directly or indirectly to any individual to the extent that such expense when added to prior expenses of the taxpayer for gifts made to such individual during the same taxable_year exceeds dollar_figure for purposes of this section the term gift means any item excludable from gross_income of the recipient under sec_102 which is not excludable from his gross_income under any other provision of this chapter sec_102 in turn reads as follows sec_102 gifts and inheritances a general_rule --gross income does not include the value of property acquired by gift bequest devise or inheritance c employee gifts --- in general --subsection a shall not exclude from gross_income any amount transferred by or for an employer to or for the benefit of an employee il application a substantiation requirements of sec_162 and sec_274 d as a threshold matter we deal briefly with the question of whether the expenditures at issue have been substantiated as business_expenses to an extent sufficient to comply with the requirements of sec_162 and sec_274 although respondent makes reference on brief to a lack of substantiation we are satisfied that the stipulated facts and exhibits meet the criteria imposed by these sections first the distributing of gifts or bonuses to customers and employees particularly at christmas has long been accepted as an ordinary and necessary business practice and we refuse to find otherwise here see 18_tc_454 stating that bonuses described as christmas gifts to employees were ordinary and necessary expenses affd 231_f2d_673 9th cir dobbe v commissioner tcmemo_2000_330 holding that the cost of golf clubs given to a foreign salesman broker was an ordinary and necessary business_expense snyder v commissioner tcmemo_1983_692 finding that the cost of flowers and fruit baskets given out at christmas time to --- - employees and customers to promote goodwill was an ordinary and necessary business_expense furthermore the evidence contained in the record establishes the dollar amount for each of these expenditures indicates that the items were given at christmas describes the nature of the items given stipulates that they were distributed either as promotional items or bonuses and identifies the names of the corporate customer or employee recipients and their roles as such we are convinced that this information comports with the requisites of sec_162 and sec_274 moreover we believe that respondent’s allowing of a dollar_figure deduction for each gift certificate and for the majority of the gift baskets represents an implicit concession that the underlying requirements for substantiation have been satisfied on these facts we thus conclude that to the extent sec_162 is and sec_274 may be applicable to the expenses at issue the necessary factual basis for deductibility has been shown on this record we therefore turn to the question of whether other legal principles preclude or limit the available deductions with respect to each of the three forms of expenditure in contention b other limitations on deductibility gift certificates petitioners contend that the expenditures made for the gift certificates are fully deductible and are not limited by sec_274 to a deduction of dollar_figure petitioners maintain that these --- - certificates were given to large corporate customers and therefore were not gifts made directly or indirectly to any individual hence in petitioners’ view these expenses do not come under the restrictions of sec_274 b conversely respondent asserts that the certificates were given indirectly to individuals within the meaning of the statute and regulations promulgated thereunder according to respondent it is reasonable to surmise from the facts presented that petitioners intended and were aware that particular individuals would be the beneficiaries of the gift certificates before examining the parties’ respective arguments we pause to note that respondent has labeled these expenditures as gifts and petitioners have not challenged whether they in fact represent an item excludable from gross_income of the recipient under sec_102 sec_274 however as a leading commentator has observed normally a transfer is a gift_for purposes of sec_102 only if it proceeds from detached and disinterested generosity sec_274 is mostly concerned with transfers that arise from motivations having to do more with business advantage than generosity which are excluded from the recipient’s gross_income under an unverbalized extension of the meaning of gift covering gratuitous transfers of items of small value x bittker lokken federal taxation of income estates and gifts par pincite 3d ed fn ref omitted see also 363_us_278 thus while the reach of sec_102 in a business context appears to be less than fully articulated we decline to address -- - this matter where it has seemingly been conceded even if sub silentio and we accept the parties’ gift characterization for purposes of this proceeding the regulations which address indirect gifts in the context of largess to business entities provide gift to corporation or other business_entity if a taxpayer makes a gift to a corporation or other business_entity intended for the eventual personal_use or benefit of an individual who is an employee stockholder or other owner of the corporation or business_entity the gift generally will be considered as made indirectly to such individual thus if a taxpayer provides theater tickets to a closely_held_corporation for eventual use by any one of the stockholders of the corporation and if such tickets are gifts the gifts will be considered as made indirectly to the individual who eventually uses such ticket on the other hand a gift to a business organization of property to be used in connection with the business of the organization for example a technical manual will not be considered as a gift to an individual even though in practice the book will be used principally by a readily identifiable individual employee a gift_for the eventual personal_use or benefit of some undesignated member of a large group of individuals generally will not be considered as made indirectly to the individual who eventually uses or benefits from such gifts unless under the circumstances of the case it 1s reasonably practicable for the taxpayer to ascertain the ultimate recipient of the gift thus if a taxpayer provides several baseball tickets to a corporation for the eventual use by any one of a large number of employees or customers of the corporation and if such tickets are gifts the gifts generally will not be treated as made indirectly to the individuals who use such tickets sec_1 e income_tax regs in addition this court has previously summarized the standard set by the foregoing regulation as follows gifts for_the_use_of undesignated members of a large group are not considered indirect gifts to individuals thus one distinguishing factor lies in the provider’s knowledge about the ultimate recipient of the gift but the heart of the distinction being made is that payments for gifts to be made by and in the sole discretion of some other business_entity are not treated as gifts to individuals by the payor in the first instance world wide agency inc v commissioner tcmemo_1981_419 applying these precepts to the matter at hand we conclude that petitioners have failed to establish that the gift certificates were given to undesignated and unknown members of a large group in the sole discretion of the receiving entity the record before us lists only the name of each corporate recipient and the corresponding sales volume generated by that customer we thus are unable to determine that the entities were not small closely held corporations with few employees even a significant sales volume tells us little about the underlying corporate structure or relationships we also note that r j chose to give a second certificate to of the enumerated customers for reasons that apparently bear no correlation to sales volume those customers ranked first fourth fifth seventh eleventh fifteenth seventeenth twenty-second and twenty-third in terms of decreasing sales volumes were selected to receive two certificates this could support an inference that r j expected or intended particular persons to be awarded the gift certificates and felt that two individuals in certain -- organizations were deserving we hold that sec_274 limits to dollar_figure the deduction available for each of the gift certificates claimed to represent a deductible expenditure gift nut baskets as regards the gift nut baskets we observe as a preliminary matter that respondent’s determinations include adjustments reducing the deductions claimed with respect to both the baskets given to nonemployees and those given to employees of r j the pleadings filed by petitioners also dispute disallowed amounts related to both types of recipient on brief however petitioners address only their entitlement to increased deductions for sums expended to purchase the baskets given to those stipulated as employees we thus assume and deem petitioners to have conceded that they are allowed to deduct only dollar_figure for each basket given to those designated by stipulation as nonemployees see rule sec_142 sec_149 in this connection we also note that respondent has pointed out on brief that conflicts within certain documents in the record may indicate that several recipients of baskets not identified as employees may in fact have held that status however because petitioners do not so argue and because any such error would be in respondent’s favor based on our resolution below we accept the parties’ numerical stipulations in this regard - - concerning the baskets given to employees petitioners again assert that the related expenditures are fully deductible and are not limited to dollar_figure by sec_274 their rationale for doing so differs however from that advocated in conjunction with the gift certificates principally petitioners maintain that because gifts to employees are not excludable from income under sec_102 they are not gifts for purposes of the limitation imposed by sec_274 in the alternative petitioners argue that the baskets should be characterized as fully deductible compensation rather than as gifts in addition to contentions regarding lack of adequate substantiation which we rejected above respondent cites sec_1_274-2 b b income_tax regs in support of the position that any deduction available to r j is limited by sec_274 this regulation establishes for purposes of applying the appropriate set of strict substantiation rules under sec_274 the label to be adopted in cases where an expense might be considered either as a gift or for entertainment specifically an expenditure for packaged food or beverages transferred directly or indirectly to another person intended for consumption at a later time is deemed a gift sec_1 b 6b income_tax regs from that statement respondent extrapolates that any such distribution of food is a gift within the meaning of sec_274 and is thereby subject_to the dollar_figure limitation we however disagree with respondent’s premise while the cited regulation may specify the proper characterization for an item which falls within the sec_274 criteria for both a gift and an entertainment expense it does not establish that the item gualifies as either in the first instance for that we must look to the statutory definition sec_274 states expressly that for purposes of this section the term ‘gift’ means any item excludable from gross_income of the recipient under sec_102 sec_102 in turn is equally explicit in providing that such section shall not exclude from gross_income any amount transferred by or for an employer to or for the benefit of an employee sec_102 the plain language of the sections thus appears to demand the construction advocated by petitioners additionally we note that because this subsection c was enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2110 certain earlier cases may be inapposite we further observe that petitioners’ interpretation would seem to do no violence to the purpose underlying the strict substantiation rules the aim of these restrictions is to disallow as business deductions items for which there will be no - - matching inclusion in the income of the recipient and generally to prevent the deduction of personal expenditures under the guise of business_expenses world wide agency inc v commissioner tcmemo_1981_419 see also h rept 87th cong 2d sess 1962_3_cb_405 since sec_102 precludes treatment of gifts to employees as tax-free gratuities the principle of matching income inclusion and deduction will be protected in situations such as that now before the court we therefore hold that the gift nut baskets presented to employees of r j are not gifts within the meaning of sec_274 and that deduction of amounts expended to purchase the baskets is not subject_to the dollar_figure limitation hence a deduction of dollar_figure is allowed for each basket given to those stipulated as employees christmas bonuses with respect to the dollar_figure bills given to employees as christmas bonuses petitioners rely primarily on the argument that the full dollar_figure is deductible under sec_162 because it represents compensation paid to those employees alternatively if the bonuses are characterized as gifts petitioners aver that they are fully deductible for the same reasons as were discussed above in connection with the nut baskets -- - respondent in addition to again referencing substantiation counters that the bonuses may not now be deducted as compensation because there exists no proof the payments were intended as such at the time made respondent asserts that since the amounts were not included in the wages of the r j employees petitioners are precluded from construing them as compensation at this juncture according to respondent the bills must be treated as gifts and any deductions if substantiated would at best be limited to dollar_figure by sec_274 furthermore to the extent that an employee received both a dollar_figure bill anda gift basket respondent maintains that only a single dollar_figure deduction is potentially allowable regulations promulgated under sec_162 speak to the issue of when bonuses to employees are deductible as compensation bonuses to employees will constitute allowable deductions from gross_income when such payments are made in good_faith and as additional compensation_for the services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered it is immaterial whether such bonuses are paid in cash or in_kind or partly in cash and partly in_kind donations made to employees and others which do not have in them the element of compensation or which are in excess of reasonable_compensation for services are not deductible from gross_income sec_1_162-9 income_tax regs whether the requisite compensatory intent has been shown in a particular case is a factual question to be decided on the basis of all relevant circumstances see 56_tc_1324 affd without published opinion 496_f2d_876 5th cir dobbe v commissioner tcmemo_2000_330 st john v commissioner tcmemo_1970_238 one such pertinent circumstance is whether the employer reported the amounts as wages or compensation on income_tax returns or forms w-2 wage and tax statement and deducted withholding therefrom see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir helectric neon inc v commissioner supra pincite1 however contrary to respondent’s apparent position failure to do so is not conclusive see danz v commissioner t c pincite dobbe v commissioner supra for instance in danz v commissioner supra pincite the taxpayer designated the payments at issue as christmas gifts to employees and the commissioner determined that they were not deductible as compensation given these facts we held the commissioner erred in disallowing the amounts paid_by the trust as christmas bonuses to employees for and those represented amounts ranging from dollar_figure to dollar_figure determined by the manager of the hotel to be suitable bonuses for various employees of the hotel and a bonus to the manager ranging from dollar_figure to dollar_figure per year fixed by the real_estate company as agent for the trust in the operation of the hotel the determination of the commissioner indicates that they were disallowed not because in excess of reasonable_compensation for the employees but because the trust had not deducted withholding or social_security_taxes from the amounts paid id pincite likewise in dobbe v commissioner supra the company purchased golf clubs for an overseas salesman broker did not -- - issue a form_w-2 and deducted the entire cost as an employee relations or customer ref expense we nonetheless reiterated that whether the golf clubs were given to mr heemskerk as a gift or for services rendered must be determined from all the facts and circumstances id after pointing out that a voluntarily executed transfer of property by one to another without any consideration or compensation therefor is not necessarily a gift within the meaning of sec_274 we concluded that the company had purchased the golf clubs for mr heemskerk as an incentive for future performance and in appreciation for his past services to the company id a full deduction was permitted under sec_162 see id we are similarly convinced that the dollar_figure bills here were in fact given in recognition of services performed when relatively small cash payments are made to a significant number of non- shareholder employees and only to employees we are hard pressed to infer that their labors for the employer were not the underlying motivation this is not a case which presents a situation of potential disguised dividends to owners the more typical context for challenges to the deductibility of an alleged bonus see 819_f2d_1315 5th cir affg tcmemo_1985_267 labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir we therefore hold that the bonuses are fully deductible as compensation alternatively for the sake of completeness we note that even a gift characterization would not result in application of the sec_274 dollar_figure limit for reasons identical to those relied upon in resolving treatment of the nut baskets to reflect the foregoing decision will be entered under rule
